Citation Nr: 1008604	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-11 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
January 1971 to February 1974, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2005 videoconference 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.  Subsequent 
to the hearing, the Board rendered a decision in December 
2006, denying the Veteran's claim of entitlement to service 
connection for Hepatitis C.  However, the Veteran appealed 
the Board's decision, and in November 2008, the United States 
Court of Appeals for Veterans Claims (CAVC) issued a decision 
finding the VA examinations afforded to the Veteran 
inadequate, and vacating the Board's December 2006 decision.  
The CAVC's remand instructions for additional development 
have been completed to the extent possible, and the claim is 
now appropriate for appellate review.  


FINDINGS OF FACT

The competent and probative evidence is in approximate 
balance as to whether the Veteran's Hepatitis C was incurred 
during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
Hepatitis C was incurred during active service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein, additional discussion of those procedures is 
unnecessary.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cirrhosis of the liver, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

The Veteran in this case was granted service connection for 
hepatitis in March 1984.  The 1984 rating decision did not 
specify the type of hepatitis for which the Veteran was being 
granted service connection.  However, the RO, in its denial 
of the present claim for service connection, later deemed the 
1984 grant of service connection to be a grant for Hepatitis 
B.  Now, the Veteran contends that he was exposed to the 
blood of a wounded comrade and, on a separate occasion, 
received a blood transfusion while in Vietnam, and that one 
or both of those incidents was the source of his current 
Hepatitis C.  
        
The Veteran's December 1970 enlistment examination report 
does not show any indication of a history of or current 
diagnosis of hepatitis.  However, in September 1971, he was 
admitted to the 24th Evacuation Hospital in Long Binh, 
Vietnam, after 2 days of dark urine, anorexia, and yellow 
eyes.  Testing revealed that he was hepatitis-associated-
antigen (HAA) positive, and he was diagnosed with viral 
hepatitis.  He was transferred by air in October 1971 to the 
U.S. Air Force Hospital in Tachikawa, Japan, where he spent 
approximately 2 weeks in convalescence.  It was noted that he 
was improved but still jaundiced upon discharge.  The 
February 1974 separation examination report indicates the 
history of hepatitis or jaundice, but states that he had 
experienced no problems with hepatitis for the past 2 years.  
        
Some 81/2 years after his separation from service, in December 
1982, the Veteran sought treatment at the Walla Walla VA 
Medical Center (VAMC) with concern about a recurrence of 
hepatitis.  He complained of weakness and sweating.  Blood 
tests were normal, and the examining physician ruled out 
Hepatitis A on the basis of the tests.  The doctor 
recommended monitoring for further symptoms.  
        
Then, in September and October 1983, the Veteran was admitted 
to the Walla Walla VAMC for inpatient alcohol abuse 
treatment.  During his stay, blood tests revealed elevated 
liver enzymes.  Although there is no diagnosis of hepatitis 
in the VAMC records, it was on the basis of the elevated 
enzymes that the Veteran was granted service connection for 
hepatitis in 1984.   
        
In December 2000, blood tests were done at the VAMC and 
indicated a diagnosis of Hepatitis C.  In November 2001, the 
Veteran had a gastroenterology consultation for Hepatitis C.  
In February 2002, he underwent a liver biopsy which showed 
inflammation consistent with Hepatitis C.  The doctor did not 
recommend treatment for Hepatitis C, because it appeared to 
be mild and the liver enzymes were normal.  
        
Earlier in February 2002, the Veteran had undergone a VA 
examination by S.C.A., P.A.-C.  The examiner did not have 
access to medical records, with the exception of blood tests 
and a few progress notes from the Walla Walla VAMC.  The 
examiner assessed chronic Hepatitis C confirmed by blood 
tests in November 2001, noting that risk factors were 
negative except for history of a blood transfusion while on 
active duty in Vietnam in 1971 or 1972.  The examiner stated 
that, without evidence to the contrary, the blood transfusion 
was more likely than not the cause of the Veteran's Hepatitis 
C.  
        
In March 2002, the same VA examiner was provided with the 
Veteran's claims file and service treatment records (STRs).  
The examiner noted that the STRs did not contain medical 
records relating to hospitalization for hepatitis, and that 
there was no evidence of a blood transfusion being 
administered to the Veteran.  The examiner noted further that 
there is no way to determine the type of hepatitis contracted 
by the Veteran while in Vietnam.  However, there was also no 
doubt that the Veteran had been exposed to Hepatitis B at 
some point in the past, and there was no active Hepatitis B 
present.  Moreover, the Veteran had a current confirmed case 
of chronic Hepatitis C.  It was noted that receiving a blood 
transfusion in 1972 would be a significant risk factor for 
Hepatitis C.  The examiner opined that, if the Veteran 
actually did have a blood transfusion in 1972, it is more 
likely than not that the Veteran probably contracted 
Hepatitis C rather than Hepatitis B.  The examiner concluded 
that obtaining the hospitalization records could reinforce or 
contradict his opinion.  
        
The Veteran had another VA examination in March 2006 by the 
same examiner, now an M.D.  The examiner noted that blood 
tests were positive for Hepatitis B surface antibody, 
indicating prior infection with Hepatitis B, since resolved.  
Moreover, a liver biopsy confirmed the presence of Hepatitis 
C, Type 1A.  The examiner noted a test in September 1971 that 
was HAA positive, explaining that that test was used to 
determine infection with Hepatitis B in that era.  The 
examiner stated that Hepatitis B could not morph into 
Hepatitis C, and further elaborated that Hepatitis B is a 
double-stranded DNA virus, while Hepatitis C is a single-
stranded RNA virus.  In addition, the examiner said there was 
no evidence in the medical records to support the Veteran's 
contentions that he had a blood transfusion during service, 
so the examiner could not determine the date of onset of 
Hepatitis C without resort to mere speculation.  Although he 
mentioned the Veteran's contention that he was exposed to a 
wounded comrade's blood, the examiner did not address that 
incident, if true, as a possible source of Hepatitis C.  The 
examiner noted that the modes of transmission of Hepatitis B 
and Hepatitis C are very similar, but did not render an 
opinion as to whether the source of the Veteran's Hepatitis B 
contracted in service could have also been the source of his 
Hepatitis C.

The Veteran submitted an October 2009 letter from Dr. B.K., a 
private physician, stating that after reviewing the Veteran's 
paperwork regarding his hepatitis, the doctor believed it was 
more probable than not that the Veteran contracted Hepatitis 
B and C through a blood transfusion in Vietnam in 1971.  No 
additional explanation was provided.  

In December 2009, a VA gastroenterologist, Dr. S.M., reviewed 
the Veteran's records in response to the Board's request.  
Dr. S.M. opined that it is as likely as not that the acute 
viral hepatitis detected in 1971 was Hepatitis B, noting that 
Hepatitis B can be contracted from unprotected exposure to 
blood products as well as from a blood transfusion.  The 
reviewer noted that approximately 30 percent of patients who 
contract Hepatitis B can develop acute icteric hepatitis.  
Acute hepatitis can also occur with Hepatitis C, and accounts 
for about 20 percent of cases with acute hepatitis.  If the 
Veteran was exposed to the blood of a wounded comrade, it is 
possible that he contracted Hepatitis C from that exposure, 
especially if he had a break or cut in the skin that was 
exposed to blood.  The chances of transmission in this 
fashion are around 10 percent.  The doctor was unable to find 
definite documentation of a blood transfusion in the 
Veteran's service medical records.  However, if he did 
receive a blood transfusion, it is very likely that the 
transfusion was the source of his Hepatitis C, since prior to 
1991, blood products were not screened for Hepatitis C.  Some 
studies have shown that more than 10 percent of transfusion 
recipients acquired Hepatitis C in the past.  Moreover, 
transmission from blood transfusion was more common in 
endemic areas such as Vietnam, as the prevalence of Hepatitis 
B and C were higher than in more developed countries.  
Hepatitis B and C can be contracted by similar means such as 
blood transfusions and exposure of skin and mucosal surfaces 
to blood products.  With that in mind, the reviewer believed 
it possible that the Veteran could have contracted both 
Hepatitis B and C from the same source.  Finally, one or both 
of the exposures the Veteran alleges (exposure to comrade's 
blood and blood transfusion) could be the source for both 
Hepatitis B and C.  The reviewer opined that, since there is 
no definitive way to ascertain the facts related to exposure, 
the Veteran should be given the benefit of the doubt.  

Finally, in January 2010, Dr. M.W.P. at the Walla Walla VAMC 
wrote a note stating that the Veteran had Hepatitis B after a 
blood transfusion in Vietnam while in the military.  The 
Veteran had no other known exposure or risk factors for 
acquiring Hepatitis C.  Therefore, the doctor opined that, 
more likely than not, the Veteran acquired his Hepatitis C in 
the same blood transfusion that gave him the Hepatitis B.  

Based on the foregoing, the Board finds that the evidence is 
in relative equipoise as to whether the Veteran's Hepatitis C 
was caused by an event or incident during active service.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence demonstrates that a nexus exists 
between the Veteran's current Hepatitis C and active service.

The Board bases its opinion primarily on the opinion of Dr. 
S.M., who gave a thorough explanation for her opinion 
rendered in December 2009.  Specifically, she opined that it 
is impossible to determine whether the Veteran was indeed 
exposed to a comrade's blood or received a blood transfusion 
during service, but that if either of those events occurred, 
it is possible that they resulted in the transmission of the 
Hepatitis C virus.  Further, Dr. B.K., a private physician, 
and Dr. M.W.P., at the VAMC, both opined that the Veteran 
acquired Hepatitis C via a blood transfusion during active 
service.  Moreover, the March 2002 VA examiner opined that if 
the Veteran did have a blood transfusion during active 
service, it was a significant risk factor for contracting 
Hepatitis C.  There are no competent medical opinions 
definitively stating that the Veteran's Hepatitis C was not 
contracted during active service.  

In addition, the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his jaundicing and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's jaundice and other 
symptoms of liver problems are found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board also finds his statements to be 
credible.  The Veteran's statements that he first had 
hepatitis during active service are supported by the medical 
records.  Although the Veteran is not competent to make a 
medical diagnosis of Hepatitis, he is competent to report 
symptoms of liver problems.  Moreover, while the competent 
medical professionals could not definitively say that the 
Hepatitis detected during active service was Hepatitis C, 
none of them could definitively say that it was not Hepatitis 
C either.  Further, they all agreed that blood transfusions 
during the period of the Veteran's active service were a 
significant risk factor for the transmission of Hepatitis C.   

Thus, considering the statements of the Veteran as to events 
that occurred during service, as well as the competent 
medical evidence, the Board will resolve all reasonable doubt 
in the Veteran's favor and grant the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for Hepatitis C is granted.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


